Birns, J. (concurring).
I concur in affirming the judgment of conviction herein and I agree that the attorney’s affidavit was properly admitted for the restrictive purpose of impeachment of the defendant who had taken the stand and testified. In my view, however, it is unnecessary to decide in this case "that the affidavit was admissible as evidence in chief as a vicarious admission”.
Evans, J., concurs with Silverman, J.; Birns, J. P., concurs in an opinion; Capozzoli, J., dissents in an opinion.
Judgment, Supreme Court, Bronx County, rendered on June 2, 1975, affirmed.